Title: To George Washington from Henry Knox, 9 March 1789
From: Knox, Henry
To: Washington, George



My dear Sir
New York 9 March 1789

By the last post on the 5th instant I informed you of the number of Members of the new government who had assembled here. There are no additions since, excepting one representative from New Hampshire, and one from Massachusetts. 
There is some competition between east and West Jersey, respecting

the election for representatives, which have delayed the members from that state Appearing—None from Delaware & Maryland—were they present, the two houses could be formed with the addition of Jersey.
The Legislature of this state have broken up without appointing Senators The house insisted the Senators should be chosen by the two houses assembled in convention, while the senate were of opinion that each house should have a negative on the other—The house consisted of a Majority of Antifederals—The Senate of federals—The latter have in the judgement of people exhibited an honorable fir⟨m⟩ness, hazarding a local injury, by the removal of Congress, for want of their Senators, rather than saddle the government with two antifederals—The representatives for this state are chosen, but the choice will not be declared for some time—It is probable there will be 4 Opposers, and 2 supporters of the government. I am dear Sir Your respectfully Affectionate

H. Knox

